                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  ROBERT WILLIAM SHERWOOD and
  PAMELA LOUISE SHERWOOD,                          Case No. 2:16-cv-00008-BLW

         Plaintiffs,                               MEMORANDUM DECISION AND
                                                   ORDER RE: DEFENDANT’S
          v.                                       OMNIBUS MOTION IN LIMINE
                                                   (DKT. 182)
  BNSF RAILWAY COMPANY, a
  Delaware corporation, dba The
  Burlington Northern and Santa Fe
  Railway Company, and JOHN DOES I
  through X,

         Defendants.



                                    INTRODUCTION

       Before the Court is Defendant BNSF Railway Company’s Motion in Limine (Dkt.

182). This motion raises various issues, including plaintiff’s intent to present evidence at

trial of BNSF’s alleged spoliation of evidence. Otherwise, BNSF’s motion raises 15

discrete issues, some of which are directly or indirectly related to spoliation. As will be

explained below, the Court is not inclined to impose discovery sanctions. Otherwise, the

Court’s rulings on the related 15 issues are set out below.



MEMORANDUM DECISION AND ORDER - 1
                                      BACKGROUND

       On July 14, 2014 Plaintiff Robert Sherwood crashed while riding his bike over a

BNSF railroad crossing on Schweitzer Mountain Road, just outside Sandpoint, Idaho.

Mr. Sherwood alleges that his front tire lodged in a narrow gap between two cement

panels on the crossing, which cause caused him to be thrown over his handlebars and

onto the pavement.

       Shortly after the accident, BNSF referred the matter to counsel in anticipation of a

lawsuit. BNSF also inspected the crossing and documented the gap between the panels by

taking photographs and measurements. A few weeks after that, BNSF closed the gap.

Closing the gap may have involved lifting one panel, rotating it 180 degrees, and then

setting it back down, although some BNSF employees remember just using pry bars to

slide one panel next to the other, which closed the gap. See BNSF Motion, Dkt. 182, at

13. Plaintiff accuses BSNF of “secretly” closing the gap, as BNSF did not create or

preserve any documentation of the repair. See Response, Dkt. 197, at 4.

       BNSF also rehabilitated the crossing in November 2014. Counsel refers to this as a

“routine rehabilitation,” because it appears that, even before Mr. Sherwood’s accident,

the rehabilitation was scheduled for November 2014. The parties do not describe this

rehabilitation in detail, but it involved repurposing some of the cement panels for use

elsewhere, as well as replacing the ballast, ties, and lags. BNSF discarded the existing

ballast, ties, and lags, which is the basis for plaintiff’s spoliation argument. Plaintiff says

these discarded items could have helped support his theory that the crossing was in a state

of disrepair in July 2014.

MEMORANDUM DECISION AND ORDER - 2
       BNSF admits that the ballast, ties, and lags were discarded but says there is

nothing nefarious about this, particularly given that it had carefully documented the

crossing as it existed in July 2014 by taking photographs and measurements of the

crossing surface. Additionally, BNSF says it was eventually able to find at least one of

the cement panels and plaintiff ultimately declined to inspect it. 1 Motion, Dkt. 182, at 8.

       BNSF also says that even though within weeks of the accident, plaintiff had an

attorney and had developed a theory that a gap in the crossing caused the accident, he did

not ask BNSF about the possibility of physically inspecting the crossing in March 2015,

when counsel sent an evidence-preservation letter. Id. at 7. Rather, BNSF says that at that

time, plaintiff’s counsel only asked about preserving documentation related to a physical

separation in the crossing; BNSF was not asked to preserve any physical components or

the condition of the crossing. Id.

       Plaintiff responds that BNSF, with its sophisticated claims department and

attorneys, should have known better, even without any request on his part, and therefore

should not have discarded the ballast, lags, and ties. At a minimum, plaintiff says BNSF

should have photographed and documented the November 2014 rehabilitation as well as

the earlier repair that closed the gap between the cement panels.

       Plaintiff has complained about spoliation earlier in this lawsuit. But he never filed




       1
        Plaintiff explains that he declined to inspect any of the planks because “BNSF did not
document, and does not know, the path that any of the four re-discovered planks took between they were
removed from Schweitzer in November 2014 and when they were re-discovered in early 2017. See
Response, Dkt. 197 at 7.


MEMORANDUM DECISION AND ORDER - 3
a motion for discovery sanctions, despite having filed other, successful discovery

motions. See, e.g., May 9, 2018 Order, Dkt. 134 (granting plaintiff’s motion to compel).

Instead, he simply weaves the spoliation argument into various filings in this lawsuit. In

the context of moving to add a claim for punitive damages, for example, plaintiff argued

that “because of BNSF’s spoliation of physical evidence, the jury should be entitled to

draw adverse inferences as to the condition of the crossing at the time of the crash.” Oct.

17, 2019 Motion Mem., Dkt. 67-1, at 16. The Court declined to rule on the spoliation

issue, pointing out that to seek a discovery sanction, plaintiff “must do so in a separate

motion and with more context specific to the discovery process.” Sept. 28, 2018 Order,

Dkt. 152, at 10 (emphasis added).

        Despite this direction from the Court, plaintiff still did not file a motion for

discovery sanctions. Instead, Mr. Sherwood’s trial submissions show that he has simply

worked the spoliation issue into his trial strategy. He intends to present spoliation

evidence (including, most significantly, BNSF’ destruction of the crossing components in

connection with the November 2014 rehabilitation), and he also intends to have a railroad

expert (Alan Blackwell) testify as an evidence-preservation expert. 2 Mr. Sherwood

further assumes that, after hearing all this evidence, the jury will get to decide whether

BNSF spoliated evidence, and, if so, whether to infer that the discarded evidence was

harmful to BNSF. See Plaintiff’s Proposed Jury Instruction No. 7, Dkt. 172-1.



        2
         The Court will resolve BNSF’s motion to preclude Mr. Blackwell from testifying in a separate
order. As will be explained there, Mr. Blackwell is not qualified to testify as an “evidence-preservation”
expert.


MEMORANDUM DECISION AND ORDER - 4
                                       DISCUSSION

A.     Spoliation

       Spoliation is a discovery offense, so issues surrounding alleged spoliation should

be resolved during discovery – not on the eve of trial. Plaintiff’s tactical choice of sliding

an adverse-inference instruction into his stack of proposed jury instructions and otherwise

waiting in the wings with planned spoliation evidence is disruptive, particularly when the

Court had previously instructed plaintiff to raise spoliation in a discovery motion. For this

reason alone, the Court could deny plaintiff’s request for an adverse-inference instruction

as untimely. See generally Goodman v. Praxair Servs., 632 F. Supp. 2d 494 (D. Md.

2009) (identifying factors courts consider in determining whether a spoliation motion is

untimely; generally observing spoliation motions “should be filed as soon as reasonably

possible after discovery of the facts that underline the motion”); Permasteelisa CS Corp.

v. Airolite Co., LLC, No. 2:06–cv–569, 2008 WL 2491747, at *2-3 (S.D. Ohio June 18,

2008) (spoliation motion filed one week before trial untimely). Nonetheless, in the

interests of resolving this issue on the merits, the Court will consider the parties’

substantive positions.

       In general, litigants owe an “uncompromising duty to preserve” what they know or

reasonably should know will be relevant evidence in a pending lawsuit, or one in the

offing, even though no discovery request or order to preserve evidence has yet been

made. Kronisch v. United States, 150 F.3d 112, 130 (2d Cir. 1998); see generally Glover

v. BIC Corp., 6 F.3d 1318, 1329 (9th Cir. 1993). A party engages in spoliation as a matter

of law if the party had some notice that the evidence was potentially relevant to litigation

MEMORANDUM DECISION AND ORDER - 5
before its destruction. United States v. Kitsap Physicians Serv., 314 F.3d 995, 1001 (9th

Cir. 2002). A finding of bad faith is not required before a court may impose sanctions for

spoliation. Glover, 6 F.3d at 1329.

       A party seeking sanctions for spoliation thus bears the burden of establishing that

the opposing party (1) destroyed relevant evidence and (2) had an obligation to preserve

the evidence when it was destroyed or altered. Ryan v. Editions Ltd. W., Inc., 786 F.3d

754, 766 (9th Cir. 2015). An obligation to preserve attaches when a party knows or

should reasonably know that the evidence is potentially relevant to litigation. See Kitsap

Physicians Serv., 314 F.3d at 1001. Once such a showing is made, the district court has

inherent discretionary authority to levy sanctions. Glover, 6 F.3d at 1329.

       Here, the Court is not persuaded that BNSF spoliated evidence when it closed the

gap in the weeks following the accident. BNSF photographed and measured the scene

before closing the gap; the repair itself appears to have been minimal; and the individuals

who participated in the repair were available to both sides for questioning. It also appears

that no physical components of the crossing were destroyed in this repair. The Court will

therefore decline to impose any discovery sanction based on BNSF’s closing of the gap in

the weeks following July 2014.

       Similarly, the Court does not find that BNSF spoliated evidence in connection

with the November 2014 rehabilitation. Plaintiff argues that if the condition of a railroad

crossing is at issue in an anticipated lawsuit, and the railroad plans to extensively

rehabilitate that crossing before the lawsuit can be resolved, then the railroad should

know to preserve evidence of the condition of the crossing as it existed before the

MEMORANDUM DECISION AND ORDER - 6
rehabilitation. This would arguably include keeping the replaced ties, lags, and ballast

and making them available to plaintiff for inspection. At a minimum, plaintiff says BNSF

should have photographed the component parts as well as rehabilitation itself.

       But it’s easy to point out all these alleged failures with the benefit of hindsight. As

BNSF points out, from its perspective, the November 2014 rehabilitation did not even

become an issue until September 2016, when plaintiff’s counsel asked to have one of his

experts inspect the concrete planks. BNSF says it was ultimately able to find one of the

two planks that formed the separation, but plaintiff declined to inspect that plank. Further,

it bears repeating that BNSF carefully photographed and documented the existence of the

gap on the surface of the crossing, and plaintiff’s case is premised on the notion that the

gap should not have been there. Under these circumstances, the Court does not find

spoliation and therefore will not impose discovery sanctions.

B.     Defendant’s Separate Motions

       Having resolved the spoliation issue, the Court will turn to the remaining issues

raised in BNSF’s motion in limine.

       Motion No. 1: Dr. Livingstone Disciplinary Action

       Defendants’ unopposed request for “prohibiting and excluding any argument,

examination or cross-examination, testimony or other evidence regarding any disciplinary

action involving Dr. Edgar F. Livingstone, M.D.,” Motion, Dkt. 182, at 1-2, will be

granted.




MEMORANDUM DECISION AND ORDER - 7
       Motion Nos. 2-4: Subsequent Remedial Measures

       In motions 2, 3, and 4, Defendant raises issues related to the post-accident closing

of the gap, as well as the November 2014 rehabilitation. The Court already addressed the

spoliation issues related to these events. The next question is whether evidence of these

events should be precluded under Federal Rule of Evidence 407, relating to subsequent

remedial measures. This rule provides:

       When measures are taken that would have made an earlier injury or harm
       less likely to occur, evidence of the subsequent measures is not admissible
       to prove:

              • negligence;
              • culpable conduct;
              • a defect in a product or its design; or
              • a need for a warning or instruction.

       But the court may admit this evidence for another purpose, such as
       impeachment or – if disputed – proving ownership, control, or the
       feasibility of precautionary measures.

Fed. R. Evid. 407. “Rule 407 is based on the policy of encouraging potential defendants

to remedy hazardous conditions without fear that their actions will be used as evidence

against them.” Pau v. Yosemite Park & Curry Co., 928 F.2d 880, 888 (9th Cir. 1991).

       BNSF’s closing of the gap in the weeks following Mr. Sherwood’s accident is a

textbook example of a subsequent remedial measure under Rule 407. The Court will

therefore grant BNSF’s motion on this point. The Court will not permit evidence of that

event to prove any of the items listed in Rule 407 (e.g., negligence). If, however, the ease

of this repair is disputed during trial, the Court will allow plaintiff to present evidence of

the closing to show whether it would have been feasible for BNSF to close the gap


MEMORANDUM DECISION AND ORDER - 8
earlier. See Response, Dkt. 197, at 4.

       As for the November 2014 rehabilitation, plaintiff indicates that he will present

evidence that track drainage problems develop gradually; that there was standing water in

the crossing in November 2014 when it was opened up; and that this tends to show that

BNSF did not design and maintain the crossing to provide for adequate drainage. See

Response, Dkt. 197, at 5.

       The Court agrees that the condition of the crossing in November – and

particularly, the existence of standing water in the crossing – is relevant to the condition

of the crossing in July. BNSF may argue that this evidence should be accorded little

weight, but the Court will not exclude evidence of the routine rehabiliatation. The Court

will therefore deny BNSF’s motion to exclude evidence of the November rehabilitation,

though it will consider issuing an appropriate limiting instruction.

    Motion No. 5: Post-Incident Investigation

       BNSF next requests an order excluding “any allegations, argument, evidence or

testimony regarding any practices, customs or occurrences by BNSF which do not

directly relate to the factual allegations giving rise to Plaintiff’s complaint – including,

specifically, BNSF’s practice, custom and actual occurrence of conducting a post-

incident investigation.” Motion Mem., Dkt. 182, at 15. at 15, Dkt. 182. Specifically,

BNSF is concerned that Plaintiffs will “attack BNSF’s inspection procedures, practices,

and the actual acts (or omissions) of the inspection . . ..” Id.

       It appears that this argument is connected to the spoliation issue, which the Court

has already resolved. As noted above, the Court has not been persuaded to issue

MEMORANDUM DECISION AND ORDER - 9
discovery sanctions related to post-accident events at the crossing. Otherwise, to the

extent plaintiff intends to present evidence regarding post-accident investigations, the

Court will resolve such objections as they arise in the course of trial.

       Motion No. 6: Previously Undisclosed Evidence, Opinions, or Witnesses

       On February 4, 2019, the day before all exhibits lists and other pre-trial filings

were due, BNSF received a supplemental report from one of plaintiff’s experts, Dr.

Lobatz. BNSF says it has not yet had a chance to dig into this supplemental report, but

says that “if any of this is new, it is untimely and prejudicial . . . .” Motion, Dkt. 182, at

18. Plaintiff responds that because Mr. Sherwood regularly switches medical providers

and tries new mediations and therapies, supplementing Dr. Lobatz’s report was

appropriate.

       The Court will rule on this objection in the context of trial, given that the parties

are mainly speaking in generalities at this point. The Court will observe, however, that

Rule 26(e) is not an excuse for an expert to rewrite opinions or to present new opinions.

       Motion No. 7: Other Bicycle Crashes and Injuries at Railroad Crossings

       BNSF asks the Court to “enter an Order prohibiting and excluding argument,

testimony or evidence of any other bicycle or wheeled conveyance crashes and/or

injuries at railroad crossings without a sufficient showing of substantial similarity,

proximity in time, and relevance.” Motion, Dkt. 182, at 18. It appears that the parties

agree on the threshold standard related to whether evidence of other bicycle accidents are

admissible. The Court will therefore reserve ruling on any objections related to other

bicycle accidents until trial.

MEMORANDUM DECISION AND ORDER - 10
       Motion No. 8: References to “These Accidents”

       Defendant asks the Court to prohibit any statement in the course of trial that uses

the plural form of accident (“these accidents” or “these crossing accidents”). Motion, Dkt.

182, at 18-19. The Court will deny this motion – it will not place such a broad restraint in

advance of trial. Nevertheless, and as with all motions in limine, defendant is free to raise

the objection again during trial. The Court may reconsider its position in the context of

trial, depending on how the evidence unfolds.

       Motion No. 9: Discovery Disputes

       BNSF seeks to exclude references to discovery disputes. Generally speaking, the

Court agrees. Unless there is some exceptional circumstance, discovery disputes should

not be raised during trial. The Court will grant the motion.

       Motion No. 10: Scope of Experts’ Testimony

       BNSF next seeks a broad order “prohibiting Plaintiff’s liability experts and/or

expert economist from rendering any type of opinion regarding medical causation and/or

mechanism of injury and/or the nature, degree and extent of injury alleged by Plaintiff –

as none of these experts are qualified to render such opinions.” Motion, Dkt. 182, at 19.

The Court declines to rule on such a broad request. The Court has already reviewed and

ruled on numerous Daubert issues.

       Motion No. 11: BNSF General Disregard for General Public Safety

       BNSF asks the Court to prohibit Mr. Sherwood from implying that BNSF is “a big

corporation that disregards the general public or its safety.” Id. at 19-20. Defendants

argue that “BNSF cannot be held liable for disregard of a general risk to the public, it

MEMORANDUM DECISION AND ORDER - 11
must be liable for a specific duty to Mr. Sherwood.” Def.’s Reply at 3, Dkt. 201

Generally speaking, the Court agrees that plaintiff should restrict himself to the events

occurring in this matter. Nevertheless, the Court will reserve ruling on objections of this

nature until trial.

     Motion No. 12: References to Witnesses Not Called

         BNSF asks the Court to prohibit plaintiff from referring to witnesses that were not

called. Plaintiff, however, argues that, “[d]epending on how the evidence at trial unfolds,

it may be proper for Mr. Sherwood to comment on – and even obtain an instruction on –

BNSF’s failure to call certain witnesses under its control (e.g. its employees).” Response,

Dkt. 197, at 15. Again, the Court prefers to rule on such an objection in the context of

trial.

         Motion Nos. 13-14: Motions in Limine and Settlement

         The Court will grant BNSF’s unopposed request or an in limine order preventing

the parties from raising in limine motions or settlement negotiations during trial.

         Motion No. 15: Any Reference or “Attack” on the Attorneys (No. 15)

         Finally, BNSF asks the Court to enter an order prohibiting “any reference to or

attack against my party’s attorney.” Motion, Dkt. 182, at 20 (emphasis added).

Obviously, the Court agrees with BNSF that both parties and their attorneys have a

responsibility and a duty of fairness and civility. See Dist. Idaho Loc. Civ. R. 83.8. But

the Court finds it overinclusive to prohibit “any reference to” the attorneys in this case.

The motion will therefore be granted in part and denied in part.



MEMORANDUM DECISION AND ORDER - 12
                                      ORDER

      IT IS ORDERED that Defendants’ Motion in Limine (Dkt. 182) is GRANTED

in part and DENIED in part as explained above.

                                                 DATED: March 1, 2019


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 13
